Name: Decision of the EEA Joint Committee No 119/1999 of 24 September 1999 amending Annex XI (telecommunication services) to the EEA Agreement
 Type: Decision
 Subject Matter: employment;  communications;  trade policy;  European Union law
 Date Published: 2000-12-21

 Avis juridique important|22000D1221(19)Decision of the EEA Joint Committee No 119/1999 of 24 September 1999 amending Annex XI (telecommunication services) to the EEA Agreement Official Journal L 325 , 21/12/2000 P. 0034 - 0035Decision of the EEA Joint CommitteeNo 119/1999of 24 September 1999amending Annex XI (telecommunication services) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XI to the Agreement was amended by Decision No 84/1999 of the EEA Joint Committee of 25 June 1999(1).(2) Decision No 128/1999/EC of the European Parliament and of the Council of 14 December 1998 on the coordinated introduction of a third-generation mobile and wireless communications system (UMTS) in the Community(2) is to be incorporated into the Agreement.(3) The provisions on international aspects of Decision No 128/1999/EC are to be adapted for the purposes of the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 5cc (Directive 97/13/EC of the European Parliament and of the Council) in Annex XI to the Agreement before the heading "Postal services":"5cd. 399 D 0128: Decision No 128/1999/EC of the European Parliament and of the Council of 14 December 1998 on the coordinated introduction of a third-generation mobile and wireless communication system (UMTS) in the Community (OJ L 17, 22.1.1999, p. 1).The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptations:Article 9 shall be without prejudice to the right of an EFTA State to take measures relating to UMTS services and UMTS equipment in third countries or to negotiate bilateral and multilateral agreements applicable to UMTS with third countries and international organisations on its own behalf. The Commission and the EFTA States shall keep each other informed and, on request, shall hold consultations regarding such measures or negotiations within the framework of the EEA Joint Committee."Article 2The texts of Decision No 128/1999/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 25 September 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 24 September 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000.(2) OJ L 17, 22.1.1999, p. 1.